PER CURIAM.
The appellant asserted to the appellee Hubert that certain batteries exhibited by him and perfectly efficient when exhibited had been made in accordance with appellant’s method long before the period of exhibition, in some instances as much as two years. It was asserted that battery efficiency had been maintained during these long periods because of the excellence of appellant’s method of construction.
This was an absolute falsehood, fully proven, if not in effect admitted, and out of this false representation and reliance thereon all the matters complained of by Hubert and his associates directly grew. Nothing in this bulky record enables Apostoloff to escape from the equitable and legal consequences of this fundamental fraud.
Decrees affirmed, with costs.